Per Curiam,
The testatrix provided by her will that her “ dwelling house, lot and appurtenances ” should be appraised and that her son Hunter, the appellant, should have the option to take it at the appraisement, and that in the event of his declining to take it the option should be extended to her other children in the order of their ages. Eight months after the date of her will and twenty-four days before her death, she signed the following writing; “ To Hunter F. Bright, Ashland, Pa. I have bequeathed to my son, Hunter F. Bright, the house I now live in for the sum of one thousand dollars, as expressed in my will written by Judge Marr.” Eighteen months after the will was proved, the register admitted this writing to probate as a codicil. This appeal is from the order of tbe orphans’ court *365reversing his decision. All technical objections to the proceedings were withdrawn, and it was agreed that the matter should be decided by the orphans’ court on its merits. The court had before it only the will and the unattached writing, and held (1) that there was nothing to identify the will proved as the will referred 'to in the writing; (2) that there was nothing to identify the “ dwelling house, lot and appurtenances ” named in the will as the dwelling house, named in the writing; (3) that the declaration in the writing was as to a past act and not of a present intention to make a disposition of the property to take effect after death. We concur in the conclusion reversing the decision of the register, and the order of the orphans’ court is affirmed at the cost of the appellant.